A judgment was rendered by the Court of Tax Review January 23, 1932, declaring illegal and void a certain levy for union graded school district No. 1, Pontotoc county, and thereafter, on the 13th day of February, 1932, appellant, Jasper Sipes Company, filed its application to set aside said judgment of the court, which application was by the court denied, and this appeal was filed herein June 3, 1932.
A motion to dismiss was filed upon the ground that the petition in error was not filed within ten days after the transcript was filed in the clerk's office.
Under the decisions of our court it has been the universal holding that that portion of Initiative Act No. 100 (St. 1931, sec. 12311), requiring the party appealing to file his petition in error within ten days after the notice of the filing of the transcript on appeal, is mandatory. It appears that the plaintiff in error herein filed its brief July 12, 1932. It is therefore apparent that it must have had due notice of the filing, but to this date it has failed to comply with the provision as to filing its petition in error, and the appeal should be dismissed. In re Magnolia Petroleum Co.,138 Okla. 205, 280 P. 574: In re Protest of C., R.I. P. Ry. Co.,137 Okla. 192, 280 P. 577: Protest of FrickReed Supply Co., Okla. 96, 287 P. 996; In re Creek County Tax Levy Protest, 143. Okla. 96, 287 P. 997; Protest of C., R. I  P. Ry. Co., 146 Okla. 23,294 P. 169.
The appeal is therefore dismissed.